Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 1 of 11




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:20-cv-21306-COOKE/Goodman



    AFFORDABLE AERIAL PHOTOGRAPHY,
    INC.,
          Plaintiff,

    v.

    U.S. CONDO EXCHANGE, LLC d/b/a
    CONDO.COM, RICHARD SWERDLOW,
    EREALESTATE HOLDINGS, LLC, and U.S.
    CONDO EXCHANGE INC.,

          Defendants.
    _____________________________________/

                                  DEFENDANTS’ MOTION TO DISMISS

           Defendants, U.S. Condo Exchange, LLC d/b/a Condo.com (“US Condo”), Richard

   Swerdlow (“Swerdlow”), ERealestate Holdings, LLC (“ERealestate”) and U.S. Condo Exchange

   Inc. (“USCE”) (collectively, “Defendants”), by and through their undersigned counsel, pursuant

   to the Federal Rules of Civil Procedure 12(b)(6), hereby move this Court to dismiss the Complaint

   filed by Plaintiff, Affordable Aerial Photography, Inc. (“Plaintiff” or “AAP”) (i) against

   Defendants Swerdlow and USCE and (ii) with respect to all unregistered photographs, for failure

   to state a claim, and state:

   I.      INTRODUCTION

           This action stems from the purported unauthorized display of AAP’s photographs by US

   Condo on the condo.com website. AAP claims that it is the owner of copyrights in certain

   photographs of buildings primarily located in Palm Beach County and areas within certain real

   properties, such as lobbies, pool decks, exercise facilities, bathrooms, or other common or living
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 2 of 11




   areas. [DE 1, Ex. 2]. Defendants are in real estate related businesses. [DE 1 ¶¶ 3-6]. Defendant US

   Condo owns and manages the condo.com website. Condo.com is an online portal to connect

   buyers, sellers and service providers of condominiums. On the website condo.com, Defendant US

   Condo displays millions of photographs, many of which are photographs of buildings in South

   Florida or areas within certain real properties, such as lobbies, pool decks, exercise facilities,

   bathrooms, or other common or living areas. [See DE 1 ¶¶ 3, 4].

          The purpose for the entities that AAP has sued is important, because it underscores why

   AAP’s Complaint should be dismissed. US Condo is the operating company and is a wholly-owned

   subsidiary of Defendant ERealestate. Thus, Defendant ERealestate is a holding company that

   indirectly owns condo.com through its operating company and wholly-owned subsidiary US

   Condo. ERealestate does not directly own, and it does not operate the website condo.com.

          Defendant USCE is a single-purpose entity established and maintained exclusively to hold

   a Texas real estate license, pursuant to Texas Real Estate Licensing law. Defendant USCE has

   nothing to do with owning or operating the condo.com website. It is unclear what information, if

   anything, AAP investigated prior to filing its lawsuit, to include USCE in the complaint.

          In its Complaint, AAP alleges that it owns one valid1 registered copyright registration

   certificate VA2-118-212 for four (4) photographs at issue in this lawsuit. [DE 1 ¶ 20]. AAP then

   groups the four (4) photographs with six (6) unregistered photographs, defining all of the

   photographs, collectively, as the “Works” at issue in this lawsuit. [DE 1 ¶ 18]. The unregistered

   photographs include: Bienstar of Palm Beach Aerial 206 AAP; Eastpointe Modern Living Roo[m],

   2015 AAP; Emarude Palm Beach 2012 AAP; One City Plaza Unit 706 Bathroom 2016 AAP; One



   1
     For purposes of this Motion to Dismiss, AAP’s allegations that it owns a valid copyright
   registration are treated as true. However, Defendants reserve all defenses to challenge to the
   validity of AAP’s copyright registrations.


                                                   2
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 3 of 11




   City Plaza Unit 706 Kitchen 2016; and One City Plaza Unit 706 Living Room 2016 AAP. [Id.].

   With no factual allegations specific to the three entities, AAP alleges that Defendants US Condo,

   ERealestate and USCE copied and displayed the Works on the condo.com website, [DE 1 ¶ 28,

   Ex. 3], and that such Defendants removed the Copyright Management Information (“CMI”) from

   its photographs. [Id. ¶ 31].2 AAP also concludes that Defendant Swerdlow, principal and CEO of

   Defendant US Condo, is vicariously liable for the alleged actions of such Defendants. [DE 1,

   Counts II and IV].

          As fully explained below, such allegations are insufficient to state a claim (i) for vicarious

   liability against Defendant Swerdlow (Counts II and IV), (ii) for copyright infringement (Count I)

   and removal of CMI (Count III) against Defendant USCE and (iii) for copyright infringement

   (Count I) and vicarious liability of the same (Count II) with respect to any unregistered

   photographs. Accordingly, the Complaint should be dismissed.

   II.    MEMORANDUM OF LAW

          A.      AAP Fails to State a Claim Against Defendants Swerdlow and USCE.

          AAP’s Complaint is replete with legal conclusions and ought to be dismissed as to

   Defendants Swerdlow and USCE. Although a court must accept all of the factual allegations in a

   complaint as true and construe them in the light most favorable to plaintiff, it is “not required to

   accept the labels and legal conclusions in the complaint as true.” Edwards v. Prime Inc., 602 F.3d

   1276, 1291 (11th Cir. 2010). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

   does not need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his




   2
    On June 6, 2019, AAP filed a nearly identical action to the present lawsuit against Defendant
   Condo.com in the case styled, Affordable Aerial Photography, Inc. v. U.S. Condo Exchange LLC
   dba Condo.com, Case No: 1:19-cv-2285, in the United States District Court for the Southern
   District of Florida for claims of (i) copyright infringement and (ii) removal of CMI.


                                                    3
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 4 of 11




   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

   the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

   (brackets in original)(internal citations omitted). “Factual allegations must be enough to raise a

   right to relief above the speculative level.” Id. To state a claim, a plaintiff must plead more than

   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

   statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “[A]

   court considering a motion to dismiss can choose to begin by identifying pleadings that, because

   they are no more than conclusions, are not entitled to the assumption of truth.” Id. at 679. Although

   “a court must construe the complaint in the light most favorable to the plaintiff and take the factual

   allegations therein as true[,] . . . under the Twombly and Iqbal standard, a formulaic recitation of

   the elements of a cause of action will not do.” Dynasty Mgmt., LLC v. Umg Recordings, Inc., 759

   F. App'x 784, 787-88 (11th Cir. 2018). That is the case here – AAP merely asserts conclusory

   allegations and threadbare recitals of the elements of its causes of action against Defendants

   Swerdlow and USCE.

                  1.      Counts II and IV for Vicarious Liability Against Defendant Swerdlow
                          Should Be Dismissed Because AAP Fails to Allege a Direct Financial
                          Interest.

          AAP fails to allege any facts to establish that any of the properties depicted in the Works

   were listed or associated with any property listings or transactions of Defendants, yet claims that

   Defendant Swerdlow is personally and vicariously liable for alleged infringement of the Works.

   The elements of vicarious liability for copyright infringement are: (1) “the right and ability to

   supervise,” and (2) “a direct financial interest” in the profits from the infringing activity.

   Marketran, Ltd. Liab. Co. v. Brooklyn Water Enters., No. 9:16-cv-81019-WPD, 2016 U.S. Dist.

   LEXIS 143698, at *6 (S.D. Fla. Oct. 13, 2016) (quoting Klein & Heuchan, Inc. v. Costar Realty




                                                     4
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 5 of 11




   Info., Inc., 707 F. Supp. 2d 1287, 1297 (M.D. Fla. 2010), aff'd, 425 F. App'x 833 (11th Cir. 2011)).

   For a direct financial interest in profits, “with businesses other than dance halls, the Court cannot

   assume that [an] infringing activity directly affects profits.” Klein, 707 F. Supp. 2d at 1298. A

   “causal relationship” must exist between the infringing activity and a financial benefit reaped by

   a defendant to establish vicarious liability. See Klein, 707 F. Supp. 2d at 1299; Myeress v.

   Heidenry, No. 1:19-cv-21568-RAR, 2019 U.S. Dist. LEXIS 205631, at *22-23 (S.D. Fla. Nov. 25,

   2019) (report and recommendation affirmed and adopted in Myeress v. Heidenry, No. 19-CIV-

   21568-RAR, 2019 U.S. Dist. LEXIS 227650, at *2 (S.D. Fla. Dec. 10, 2019)) (dismissing claim

   for vicarious copyright infringement where, inter alia, plaintiff failed to allege that an infringing

   “[p]hotograph was displayed in a listing of a specific property or that it was connected to any real

   estate transaction from which [defendant] derived any profit”).

          AAP fails to allege “a direct financial interest in the profits” from the purported infringing

   activity in this case. AAP alleges that Defendant US Condo “is a company that buys, sells and

   rents millions of condominiums in major cities across the country.” [DE 1 ¶ 3]. AAP also alleges

   that Defendant USCE “is a company that buys, sells and rents millions of condominiums in major

   cities across the country.” [Id. ¶ 4]. Further, AAP claims that Defendant ERealestate owns real

   estate portals in which “the sites showcase over 25 million properties for sale, rent and vacation.”

   [Id. ¶ 5]. Such sites, as alleged by AAP, receive visitors “and cost-effectively deliver exposure

   and qualified leads to builders, real estate professionals, service providers and homeowners.” [Id.].

   Plaintiff then merely concludes that “Swerdlow has a direct financial interest in the infringing

   activities of U.S. Condo Exchange, LLC, U.S. Condo Exchange, Inc., and Erealestate Holdings

   LLC.” [Id. at ¶¶ 46, 60]. However, AAP’s Complaint is devoid of any factual allegations of “a

   direct financial interest in the profits” from the purported infringing activity of US Condo, USCE




                                                    5
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 6 of 11




   or ERealestate. For example, AAP fails to allege that the purported Works were displayed in a

   real estate listing of a specific property or were connected to any real estate transaction from which

   the purported infringing Defendants derived any profit. AAP does not allege that its Works even

   depict any of the properties that were offered for sale or rent by Defendants US Condo, USCE or

   ERealestate. Further, AAP does not allege that any of the Works show the properties that were

   qualified as leads for builders, real estate professionals, service providers and homeowners.

   Without alleging a causal connection between profits and the alleged infringing activity of

   Defendants US Condo, USCE or ERealeste, AAP cannot establish the second prong for vicarious

   liability against Defendant Swerdlow. Accordingly, AAP fails to allege a direct financial interest

   in the profits from the purported infringing activity by the purported infringing Defendants.

   Myeress, 2019 U.S. Dist. LEXIS 205631, at *22 (“Notably, the Complaint is devoid of any

   allegations that [defendant] closed real estate transactions as a result of the alleged copyright

   infringement.”). Thus, Counts II and IV for vicarious liability against Defendant Swerdlow should

   be dismissed.

                   2.     Counts I and III, for Copyright Infringement and Removal of CMI,
                          Against Defendant USCE Should Be Dismissed Because the Complaint
                          Contains No Allegations to Establish that USCE Copied the Works at
                          Issue or Removed CMI.

          The Complaint and Exhibits attached thereto are also devoid of any facts to establish

   Counts I and III, for copyright infringement and removal of CMI, respectively, against USCE. To

   state a claim for Count I for copyright infringement, AAP must allege sufficient facts to establish:

   (1) ownership of a valid copyright, and (2) copying of constituent elements of the work that are

   original. Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). Further, to establish

   removal of CMI, AAP must plead sufficient facts to show that USCE intentionally removed or

   altered CMI. 17 U.S.C. §1202(b). AAP fails to plead any facts whatsoever to establish (i) the



                                                     6
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 7 of 11




   second element of copyright infringement, i.e., that Defendant USCE copied the constituent

   elements of the Works at issue that are original and (ii) removal of CMI by Defendant USCE.

          For copyright infringement against Defendant USCE, AAP only alleges that it owns a valid

   registered copyright registration certificate VA2-118-212 for four photographs. [DE 1 ¶ 20].

   However, AAP merely concludes that (i) “[o]n a date after the Works at issue in this action were

   created, but prior to the filing of this action, [all] Defendants copied the Works[,]” (DE 1 ¶¶ 23,

   24, 36), and (ii) that “Defendants committed copyright infringement of the Works as evidenced by

   the documents attached hereto as Exhibit 3[.]” [DE 1 ¶ 28, Count I]. An allegation that “Defendants

   copied the Works” is merely a barebone conclusory allegation that does not meet the Twombly and

   Iqbal standard of pleading. AAP improperly groups all of the Defendants together, without

   making reference to a single fact attributable to USCE.3 Even if the “group” allegation is read

   within the context of Exhibit 3 (attached to the Complaint), for purposes of reading the allegation

   in the light most favorable to Plaintiff, AAP’s complaint still fails because Exhibit 3 is devoid of

   any evidence related to Defendant USCE. In Exhibit 3, AAP only shows its purported Works

   displayed on the website condo.com. AAP does not and cannot allege in its Complaint or in Exhibit

   3 attached thereto that Defendant USCE owns or operates the website condo.com. As such, in the

   Complaint and the Exhibits, AAP fails to plead any factual allegations relating to copying,

   displaying, or distribution of the Works by Defendant USCE. USCE should be dismissed from the

   Complaint.

          Nor does AAP allege any facts to establish that removal of CMI by Defendant USCE is

   plausible, let alone that USCE intentionally removed CMI. AAP cannot in good faith allege that



   3
     AAP cannot allege, in good faith, that USCE committed copyright infringement, because as
   previously explained, USCE has nothing to do with the ownership or operation of the condo.com
   website.


                                                    7
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 8 of 11




   USCE removed the CMI because USCE has nothing to do with the operation of the condo.com

   website. Accordingly, AAP’s formulaic recitation of elements and conclusory allegations that

   “Defendants copied the Works” against Defendant USCE are insufficient to establish (i) the second

   element of copyright infringement and (ii) removal of CMI. Twombly, 550 U.S. at 555; Iqbal, 556

   U.S. at 678. Thus, Counts I and III of the Complaint, for copyright infringement and removal of

   CMI, respectively, should be dismissed against Defendant USCE.

          B.      AAP Fails to State a Claim in Counts I and II related to Copyright
                  Infringement for its Unregistered Photographs.

          AAP admits that it does not have registered copyrights in most of the Works identified in

   its Complaint. [DE 1 ¶ 18]. “[N]o civil action for infringement of the copyright in any United

   States work shall be instituted until preregistration or registration of the copyright claim has been

   made[.]" 17 U.S.C. § 411(a); Dowbenko v. Google Inc., 582 F. App'x 801, 805 (11th Cir. 2014).

   The United States Supreme Court has concluded that “[u]nder §411(a), ‘registration . . . has been

   made,’ and a copyright owner may sue for infringement, when the Copyright Office registers a

   copyright[,]” . . . not when an application for registration is filed.” Fourth Estate Pub. Ben. Corp.

   v. Wall-Street.com, LLC, 139 S. Ct. 881, 888-92 (2019) (affirming Eleventh Circuit’s grant of a

   motion to dismiss for failure to state a claim).

          In the present case, AAP cannot state a claim for copyright infringement or vicarious

   liability for the same with respect to its “pending” unregistered photographs. AAP only alleges

   that it registered four of its photographs, in a single work with the Register of Copyrights, in

   registration certificate VA2-118-212. [DE 1 ¶ 20]. In its Complaint, AAP admits that the following

   photographs are “pending” registration: Bienstar of Palm Beach Aerial 206 AAP; Eastpointe

   Modern Living Roo[m], 2015 AAP; Emarude Palm Beach 2012 AAP; One City Plaza Unit 706

   Bathroom 2016 AAP; One City Plaza Unit 706 Kitchen 2016; One City Plaza Unit 706 Living



                                                      8
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 9 of 11




   Room 2016 AAP (collectively, the “Unregistered Photographs”). [DE 1 ¶ 18]. Accordingly, AAP

   did not meet a precondition to filing its claims for copyright infringement and vicarious liability

   for the same relating to the Unregistered Photographs. Thus, AAP’s claims for copyright

   infringement and vicarious liability for the same relating to the Unregistered Photographs should

   be dismissed. Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 157 (2010) (although § 411(a)'s

   registration requirement is not jurisdictional, it nevertheless amounts to ‘a precondition to filing a

   claim’”); Fourth Estate, 139 S. Ct. at 888-92. Thus, Counts I and II4 relating to copyright

   infringement of the Unregistered Works, should be dismissed.

   III.   CONCLUSION

          For the reasons explained above, Counts II and IV against Defendant Swerdlow should be

   dismissed in their entireties, and Counts I and III should be dismissed as to Defendant U.S. Condo

   Exchange Inc. (USCE) for failure to state a claim. Further, Counts I and II should be dismissed for

   failure to state a claim with respect to any unregistered photographs.


   Dated: May 6, 2020                                Respectfully submitted,


                                                     By: s/Darlene Barron
                                                     Darlene Barron, Esq.
                                                     Florida Bar No. 108873
                                                     dbarron@lex188.com
                                                     William R. Trueba, Jr., Esq.
                                                     Florida Bar No. 117544
                                                     wtrueba@lex188.com
                                                     Roberto M. Suarez, Esq.
                                                     Florida Bar No. 95762
                                                     rsuarez@lex188.com


   4
     A cause of action for secondary liability for copyright infringement cannot stand without an
   underlying direct infringement by another. See Cable/Home Commun. Corp. v. Network Prods.,
   902 F.2d 829, 845 (11th Cir. 1990) (citing 3 Nimmer on Copyright § 12.04[A] at 12-42 to -42.1)
   (“Contributory infringement necessarily must follow a finding of direct or primary
   infringement.”).


                                                     9
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 10 of 11




                                                    TRUEBA & SUAREZ, PLLC
                                                    9150 S. Dadeland Blvd., Suite 1008
                                                    Miami, Florida 33156
                                                    Telephone: (305) 482-1001
                                                    Facsimile: (786) 516-2826

                                                    Counsel for Defendants, U.S. Condo Exchange,
                                                    LLC, d/b/a Condo.com, Richard Swerdlow,
                                                    Erealestate Holdings, LLC, and U.S. Condo
                                                    Exchange Inc.


                                    CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on May 6, 2020, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record or pro se parties identified on the attached Service List in

   the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

   or in some other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.


                                                               By: s/Darlene Barron
                                                               Darlene Barron, Esq.
                                                               Florida Bar No. 108873




                                                    10
Case 1:20-cv-21306-MGC Document 17 Entered on FLSD Docket 05/06/2020 Page 11 of 11




                                           SERVICE LIST

      Affordable Aerial Photography, Inc. v. U.S. Condo Exchange, LLC, d/b/a Condo.com, et al
                            Case No. 1:20-cv-21306-COOKE/Goodman
                      United States District Court, Southern District of Florida

    Joel B. Rothman                               William R. Trueba, Jr., Esq.
    Florida Bar No. 98220                         Florida Bar No. 117544
    joel.rothman@sriplaw.com                      wtrueba@lex188.com
    Jason S. Weiss                                Roberto M. Suarez, Esq.
    Florida Bar No. 356890                        Florida Bar No. 95762
    jason.weiss@sriplaw.com                       rsuarez@lex188.com
    Craig A. Wirth                                Darlene Barron, Esq.
    Florida Bar No. 125322                        Florida Bar No. 108873
    Craig.wirth@sriplaw.com                       dbarron@lex188.com

    SRIPLAW                                       TRUEBA & SUAREZ, PLLC
    21301 Powerline Road, Suite 100               9150 S. Dadeland Blvd., Suite 1008
    Boca Raton, FL 33433                          Miami, FL 33156
    Telephone:   (561) 404-4350                   Telephone:    (305) 482-1001
    Facsimile:   (561) 404-4353                   Facsimile:    (786) 516-2826

    Counsel for Plaintiff, Affordable Aerial      Counsel for Defendants, U.S. Condo
    Photography, Inc.                             Exchange, LLC, d/b/a Condo.com, Richard
                                                  Swerdlow, Erealestate Holdings, LLC, and
    Via CM/ECF                                    U.S. Condo Exchange Inc.

                                                  Via CM/ECF




                                                11
